Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 45-66 are pending.  

Applicant’s election without traverse of species election that read on (A) antigen-binding activity varies depending on pH, (B) a combination of Tyr252, Tyr at position 434, Val at position 436, Arg at position 235, Lys at position 239 and (C) FcγRI as the activating Fcγ receptor in the reply filed on April 25, 2022 is acknowledged.

Claims 45-66, drawn to a method for improving pharmacokinetics of an antigen binding molecule that read on (A) antigen-binding activity varies depending on pH, (B) a combination of Tyr252, Tyr at position 434, Val at position 436, Arg at position 235, Lys at position 239 and (C) FcγRI as the activating Fcγ receptor, are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The twenty-nine information disclosure statements (IDS) submitted on April 25, 2022, March 22, 021, December 17, 2020, Oct 15, 2020, July 27, 2020, March 30, 2020 and March 13, 2020 have been considered by the examiner.  
The listing of references in the specification at page 7-11 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed on March 2, 2020 are acceptable.  

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 14/007,947, filed on December 30, 2013, now U. S. Patent No. 10,618,965.
The disclosure is objected to because of the following informalities: 
(A) there are inconsistency between “Asp for Pro” at position 238 (EU numbering) for variants F648 and F652 in paragraph on page 195, which reproduced below for Applicant’s convenience:

    PNG
    media_image1.png
    306
    592
    media_image1.png
    Greyscale

and P238D for F648 and F652 in Table 27-26 on p. 218, which reproduced below for Applicant’s convenience:  


    PNG
    media_image2.png
    161
    557
    media_image2.png
    Greyscale

In human IgG1 Fc, Proline (Pro or P) is at position 238 (EU numbering) as evidenced by IMGT Scientific Chart, 2016; PTO 892).
The correct substitution is Pro at position 238 for Asp (P238D, EU numbering), not the reverse.  
Applicants’ cooperation is requested in reviewing the entire disclosure for additional wrongful substitutions as a result of translation or idiomatic expression that require correction.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 50-51 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “more strongly” in claim 50 is indefinite and ambiguous because a person of ordinary skill in the art could not interpret the metes and bounds of “more strongly” in the claim so as to understand how to avoid infringement.  See MPEP 2173.02.  
Claim 51 is included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 
Claim 62 recites the limitation "heterocomplex at a pH between 6.7 and pH 10.0" in base claim 45.  There is insufficient antecedent basis for this limitation in the claim, see MPEP §2173.05(e).  Amending claim to recite “pH 7.4” would obviate the rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-48, 50-52, 55, 57-59 and 61-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
Claim 45 encompasses a method for improving pharmacokinetics of an antigen-binding molecule, the method comprising:
identifying a first antigen-binding molecule comprising (a) an antigen-binding domain whose antigen-binding activity varies depending on pH or on calcium ion concentration, and (b) an Fe region that has FcRn-binding activity at pH 7.0; 
producing a second antigen-binding molecule that is identical to the first antigen-binding molecule except for at least one amino acid mutation in the Fc region, wherein the ability of the second antigen-binding molecule to form a heterocomplex with two molecules of FcRn and one molecule of activating Fcγ receptor at pH 7.4 is reduced compared to the ability of the first antigen-binding molecule to form such a heterocomplex at pH 7.4; and
conducting one or more assays to confirm that the second antigen-binding molecule has one or both of the following properties:  (1) increased plasma retention compared to the first antigen-binding molecule, (2) decreased plasma clearance compared to the first antigen-binding molecule. 

Claim 46 encompasses the method of claim 45, wherein the activating Fcγ receptor is human FcγRIa, human FcγRIIa(R), human FcγRIIa(H), human FcγRIIIa(V), or human FcγRIIIa(F). 

Claim 47 encompasses the method of claim 45, wherein the second antigen-binding molecule’s ability to bind to the activating Fcγ receptor is decreased compared to the ability of an Fc region of a native human IgG to bind to the activating Fcγ receptor.

Claim 48 encompasses the method of claim 45, wherein the at least one amino acid mutation in the Fc region of the second antigen-binding molecule comprises an amino acid substitution at one or more of the following EU numbering positions: 235, 237, 238, 239, 270, 298, 325, 329.

Claim 49 encompasses the method of claim 45, wherein the at least one amino acid mutation in the Fc region of the second antigen-binding molecule comprises substitution at one or more of the following EU numbering position with an amino acid indicated below for each position: 
Ala, Arg, Asn, Asp, Gln, Glu, Gly, His, Lys, Met, Phe, Pro, Ser, Thr, or Trp at position 234; 
Ala, Asn, Asp, Gln, Glu, Gly, His, Ile, Lys, Met, Pro, Ser, Thr, Val, or Arg at position 235; 
Arg, Asn, Gln, His, Leu, Lys, Met, Phe, Pro, or Tyr at position 236; 
Ala, Asn, Asp, Gln, Glu, His, Ile, Leu, Lys, Met, Pro, Ser, Thr, Val, Tyr, or Arg at position 237; 
Ala, Asn, Gln, Glu, Gly, His, Ile, Lys, Thr, Trp, or Arg at position 238; 
Gln, His, Lys, Phe, Pro, Trp, Tyr, or Arg at position 239; 
Ala, Arg, Asn, Gln, Gly, His, Ile, Leu, Lys, Met, Phe, Ser, Thr, Trp, Tyr, or Val at position 265; 
Ala, Arg, Asn, Asp, Gln, Glu, Gly, His, Lys, Phe, Pro, Ser, Thr, Trp, or Tyr at position 266; 
Arg, His, Lys, Phe, Pro, Trp, or Tyr at position 267; 
Ala, Arg, Asn, Gln, Gly, His, Ile, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr, or Val at position 269; 
Ala, Arg, Asn, Gln, Gly, His, Ile, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr, or Val at position 270; 
Arg, His, Phe, Ser, Thr, Trp, or Tyr at position 271; 
Arg, Asn, Asp, Gly, His, Phe, Ser, Trp, or Tyr at position 295; 
Arg, Gly, Lys, or Pro at position 296; 
Ala at position 297; 
Arg, Gly, Lys, Pro, Trp, or Tyr at position 298; 
Arg, Lys, or Pro at position 300; 
Lys or Pro at position 324; 
Ala, Arg, Gly, His, Ile, Lys, Phe, Pro, Thr, Trp, Tyr, or Val at position 325; 
Arg, Gln, His, Ile, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr, or Val at position 327; 
Arg, Asn, Gly, His, Lys, or Pro at position 328; Asn, Asp, Gln, Glu, Gly, His, Ile, Leu, Lys, Met, Phe, Ser, Thr, Trp, Tyr, Val, or Arg at position 329; 
Pro or Ser at position 330; 
Arg, Gly, or Lys at position 331; 
Arg, Lys, or Pro at position 332.

Claim 50 encompasses the method of claim 45, wherein the second antigen-binding molecule binds more strongly to an inhibitory Fcγ receptor than to the activating Fcγ receptor.

Claim 51 encompasses the method of claim 50, wherein the inhibitory Fcγ receptor is human FcγRIIb and the activating Fcγ receptor is human FcγRIa, human FcγRIIa(R), human FcγRIIa(H), human FcγRIIIa(V), or human FcγRIIIIa(F).

Claim 52 encompasses the method of claim 45, wherein the at least one amino acid mutation in the Fc region of the second antigen-binding molecule comprises substitution of the amino acid at EU numbering position 238 or 328. 

Claim 53 encompasses the method of claim 45, wherein the at least one amino acid mutation in the Fc region of the second antigen-binding molecule comprises substitution of: 
the amino acid at EU numbering position 238 with Asp; and/or 
the amino acid at EU numbering position 328 with Glu.

Claim 54 encompasses the method of claim 45, wherein the at least one amino acid mutation in the Fc region of the second antigen-binding molecule comprises substitution at one or more of the following EU numbering positions with an amino acid indicated below for each position:
Asp at position 233; 
Trp or Tyr at position 234; 
Ala, Asp, Glu, Leu, Met, Phe, Trp, or Tyr at position 237;
Asp at position 239;
Ala, Gln, or Val at position 267;
Asn, Asp, or Glu at position 268;
Gly at position 271;
Ala, Asn, Asp, Gln, Glu, Leu, Met, Ser, or Thr at position 326;
Arg, Lys, or Met at position 330;
Ile, Leu, or Met at position 323;
Asp at position 296 (all positions by EU numbering). 

Claim 55 encompasses the method of claim 45, wherein the Fc region of the first antigen-binding molecule and the Fc region of the second antigen-binding molecule differ from a native human IgG Fc region at one or more position, including at least one of the following EU numbering positions: 237, 248, 250, 252, 254, 255, 256, 257, 258, 265, 286, 289, 297, 298, 303, 305, 307, 308, 309, 311, 312, 314, 315, 317, 332, 334, 360, 376, 380, 382, 384, 385, 386, 387, 389, 424, 428, 433, 434, 436.

Claim 56 encompasses the method of claim 45, wherein at least one of the following EU numbering positions in the Fc region of the first antigen-binding molecule and in the Fc region of the second antigen-binding molecule occupied by one of the amino acid residues indicated below for each position:
Met at position 237;
Ile at position 248;
Ala, Phe, Ile, Met, Gln, Ser, Val, Trp, or Tyr at position 250;
Phe, Trp, or Tyr at position 252;
Thr at position 254;
Glu at position 255;
Asn, Asp, Glu, or Gln at position 256;
Ala, Gly, Ile, Leu, Met, Asn, Ser, Thr, or Val at position 257;
His at position 258;
Ala at position 265;
Ala or Glu at position 286;
His at position 289;
Ala at position 297;
Gly at position 298; Ala at position 303; Ala at position 305; Ala, Asp, Phe, Gly, His, Ile, Lys, Leu, Met, Asn, Pro, Gln, Arg, Ser, Val, Trp, or Tyr at position 307;
 Ala, Phe, Ile, Leu, Met, Pro, Gln, or Thr at position 308; 
Ala, Asp, Glu, Pro, or Arg at position 309; 
Ala, His, or Ile at position 311; 
Ala or His at position 312; 
Lys or Arg at position 314; 
Ala, Asp, or His at position 315; 
Ala at position 317; 
Val at position 332; 
Leu at position 334; 
His at position 360; 
Ala at position 376;
 Ala at position 380; 
Ala at position 382; 
Ala at position 384; 
Asp or His at position 385; 
Pro at position 386; 
Glu at position 387; 
Ala or Ser at position 389; 
Ala at position 424; 
Ala, Asp, Phe, Gly, His, Ile, Lys, Leu, Asn, Pro, Gln, Ser, Thr, Val, Trp, or Tyr at position 428; 
Lys at position 433; 
Ala, Phe, His, Ser, Trp, or 
Tyr at position 434; His, Ile, Leu, Phe, Thr, or Val at position 436 (all positions by EU numbering).

Claim 57 encompasses the method of claim 45, wherein the Fc region of the second antigen-binding molecule comprises two Fc polypeptides with different amino acid sequences, wherein one of the two polypeptides has detectable FcRn-binding activity at pH 7.0 and the other polypeptide does not.

Claim 58 encompasses the method of claim 57, wherein the two polypeptides differ from each other at one or more of the following EU numbering positions: 237, 248, 250, 252, 254, 255, 256, 257, 258, 265, 286, 289, 297, 298, 303, 305, 307, 308, 309, 311, 312, 314, 315, 317, 332, 334, 360, 376, 380, 382, 384, 385, 386, 387, 389, 424, 428, 433, 434, 436. 

Claim 59 encompasses the method of claim 57, wherein the amino acid sequence of the Fc polypeptide has detectable FcRn-binding activity at pH 7.0 varies from the sequence of a native Fc region of IgG by at least one change, including substitution at one or more of the following EU numbering positions: 237, 248, 250, 252, 254, 255, 256, 257, 258, 265, 286, 289, 297, 298, 303, 305, 307, 308, 309, 311, 312, 314, 315, 317, 332, 334, 360, 376, 380, 382, 384, 385, 386, 387, 389, 424, 428, 433, 434, 436.

Claim 60 encompasses the method of claim 57, wherein the amino acid sequence of the Fc polypeptide that has detectable FcRn-binding activity at pH 7.0 varies from the sequence of a native Fc region of IgG by at least one change, including substitution at one or more of the following EU numbering positions:
Met at position 237;
Ile at position 248;
Ala, Phe, Ile, Met, Gln, Ser, Val, Trp, or Tyr at position 250;
Phe, Trp, or Tyr at position 252;
Thr at position 254;
Glu at position 255;
Asn, Asp, Glu, or Gln at position 256;
Ala, Gly, Ile, Leu, Met, Asn, Ser, Thr, or Val at position 257;
His at position 258;
Ala at position 265;
Ala or Glu at position 286;
His at position 289; Ala at position 297; 
Gly at position 298; 
Ala at position 303; 
Ala at position 305; 
Ala, Asp, Phe, Gly, His, Ile, Lys, Leu, Met, Asn, Pro, Gln, Arg, Ser, Val, Trp, or Tyr position 307; 
Ala, Phe, Ile, Leu, Met, Pro, Gln, or Thr at position 308; 
Ala, Asp, Glu, Pro, or Arg at position 309; 
Ala, His, or Ile at position 311; 
Ala or His at position 312; 
Lys or Arg at position 314; 
Ala, Asp, or His at position 315; 
Ala at position 317; 
Val at position 332; 
Leu at position 334; 
His at position 360; 
Ala at position 376; 
Ala at position 380; 
Ala at position 382; 
Ala at position 384; 
Asp or His at position 385; 
Pro at position 386; 
Glu at position 387; 
Ala or Ser at position 389; 
Ala at position 424; 
Ala, Asp, Phe, Gly, His, Ile, Lys, Leu, Asn, Pro, Gln, Ser, Thr, Val, Trp, or Tyr at position 428; 
Lys at position 433; Ala, Phe, His, Ser, Trp, or Tyr at position 434;His, Ile, Leu, Phe, Thr, or 
Val at position 436 (all positions by EU numbering).

Claim 61 encompasses the method of claim 45, wherein the first and second antigen-binding molecules are antibodies.

Claim 62 encompasses the method of claim 45, comprising assaying the second antigen-binding molecule’s ability to form the heterocomplex at a pH between pH 6.7 and pH 10.0. 

Claim 63 encompasses the method of claim 45, comprising assaying the second antigen-binding molecule’s binding to an inhibitory Fcγ receptor and to the activating Fcγ receptor, thereby determining that the second antigen-binding molecule’s ability to bind to the inhibitory Fcγ receptor is greater than its ability to bind to the activating Fcγ receptor.

Claim 64 encompasses the method of claim 45, comprising assaying the second antigen-binding molecule’s ability to bind to the activating Fcγ receptor and thereby determining that the second antigen-binding molecule’s ability to bind to the activating Fcγ receptor is decreased compared to the ability of the first antigen-binding molecule to bind to the activating Fcγ receptor.

Claim 65 encompasses the method of claim 48, wherein the Fc region of the first antigen-binding molecule and the Fc region of the second antigen-binding molecule differ from a native human IgG Fc region at one or more positions, including at least one of the following EU numbering positions: 237, 248, 250, 252, 254, 255, 256, 257, 258, 265, 286, 289, 297, 298, 303, 305, 307, 308, 309, 311, 312, 314, 315, 317, 332, 334, 360, 376, 380, 382, 384, 385, 386, 387, 389, 424, 428, 433, 434, 436.

Claim 66 encompasses the method of claim 49, wherein at least one of the following EU numbering positions in both the Fc region of the first antigen-binding molecule and the Fc region of the second antigen-binding molecule is occupied by one of the amino acid residues indicated below for each position:
Met at position 237;
Ile at position 248;
Ala, Phe, Ile, Met, Gln, Ser, Val, Trp, or Tyr at position 250;
Phe, Trp, or Tyr at position 252;
Thr at position 254;
Glu at position 255;
Asn, Asp, Glu, or Gln at position 256;
Ala, Gly, Ile, Leu, Met, Asn, Ser, Thr, or Val at position 257;
His at position 258;
Ala at position 265;
Ala or Glu at position 286;
His at position 289;
Ala at position 297;
Gly at position 298;
Ala at position 303;
Ala at position 305;
Ala, Asp, Phe, Gly, His, Ile, Lys, Leu, Met, Asn, Pro, Gln, Arg, Ser, Val, Trp, or Tyr at position 307;
Ala, Phe, Ile, Leu, Met, Pro, Gln, or Thr at position 308;
Ala, Asp, Glu, Pro, or Arg at position 309;
Ala, His, or Ile at position 311;
Ala or His at position 312;
Lys or Arg at position 314;
Ala, Asp, or His at position 315;
Ala at position 317;
Val at position 332;
Leu at position 334;
His at position 360;
Ala at position 376;
Ala at position 380;
Ala at position 382;
Ala at position 384;
Asp or His at position 385;
Pro at position 386;
Glu at position 387;
Ala or Ser at position 389;
Ala at position 424;
Ala, Asp, Phe, Gly, His, Ile, Lys, Leu, Asn, Pro, Gln, Ser, Thr, Val, Trp, or Tyr at position 428;
Lys at position 433;
Ala, Phe, His, Ser, Trp, or Tyr at position 434;
His, Ile, Leu, Phe, Thr, or Val at position 436.

The specification discloses production of pH-dependent human IL-6 receptor antibodies having FcRn binding under neutral pH 7.0 condition (Examples 1-4), in the form of Fv4-IgG1 composed of VH3- IgG1 (SEQ ID NO: 35) and VL3-CK (SEQ ID NO: 36), Fv4-IgG1-F1 composed of VH3-IgG1- Fl (SEQ ID NO: 37) and VL3-CK, Fv4-IgG1-F157 composed of VH3-IgG1-F157 (SEQ ID NO:20 38) and VL3-CK, Fv4-IgG1-F20 composed of VH3-IgG1-F20 (SEQ ID NO: 39) and VL3-CK, and Fv4-IgG1-F21 composed of VH3-IgG1-F21 (SEQ ID NO: 40) and VL3-CK shown in Example 1 and 2, see p. 139.  The specification discloses substitution of mouse IgG1-mF3 comprises T252Y, T256E, H433K and N434F substitution, see p. 143, Table 5.   Binding activity between the antibodies and human  FcγRI, FcγRII, FcγRIII were evaluated at pH 7.4, see Example 5, Table 8.  Confirmation of IgG1-F21 (M252Y/V308P/N434Y) and IgG1-F140 (S239K/M252Y/V308P/N434Y) binding activity to human FcRn (Table 13) and human FcγR is shown in Table 14, p. 159-160.
Regarding any one or more assays to confirm the second antigen molecule has one or both properties of increased plasma retention, (2) decreased plasma clearance, the specification discloses FcRn binding and FcγR binding are conducted using Biacore (also known as surface plasmon resonance (SPR).   Other than Biacore assay to confirm FcRn binding and activating FcγRs binding (see p. 148), and the concentration of anti-human IL-6 receptor antibody in mouse plasma was measured by ELISA (see p. 150), the specification does not describe other undisclosed assays to confirm the second antigen-binding molecule has increased plasma retentions and/or decreased plasms clearance.  
Regarding mutation in the Fc of the second antigen-binding molecules, the term “mutation” encompasses any substitutions, deletions, additions, or a combination thereof.  The specification discloses only substitutions in the Fc, see Table 8. 

    PNG
    media_image3.png
    274
    610
    media_image3.png
    Greyscale

However, the specification does not describe random substitutions, deletion, additions and a combination thereof such as the positions recited in claims 58-59, 65 in the Fc of the second antigen-binding molecule and the resulting second antigen-binding molecule has (1) increased plasma retention and/or (2) decreased plasma clearance compared to the first antigen-binding molecule to enable one of ordinary skill in the art to envision the structures share by members of the genus encompassed by the claimed method. 
At the time the invention was made, it was well established in the art that a single substitution in the Fc can affect antibody binding and/or different effects.  
For example, US 6,737,056 to Presta (PTO-892) provides an extensive list of point mutations within an antibody Fc domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding.  But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects.  
As another example, Lazar et al. (US 2004/0110226, PTO 892) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly page 3).  It is unpredictable which combination of mutations, e.g., substitutions, deletions, addition or a combination thereof in the Fc of any IgG1, IgG2, IgG3 or IgG4 showing increased binding to FcRn while reducing binding to which activating FcγR at pH 7.4.
Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.   
As such, one of skill in the art could not immediately envision, recognize or predict the structure of the antigen-binding molecule wherein the Fc domain having any amino acid substitutions, deletions, insertion or a combination thereof such that modified variant having no resemblance to the parent first antigen-binding molecule has the properties of (i) increased plasma retention and/or (ii) decreased plasma clearance.  As such, a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
While the specification discloses a method of screening a phage display library for human antibodies to identify a pH dependent an antibody that binds to human IL-6R, producing the antibody and modifying the antibody to enhance binding of inhibitory receptor FcγRIIb by substituting Pro at position 238 (EU numbering) for Aspartic acid (P238D) and/or L328E, see Table 44, page 273.   L328E improved Fc binding to FcγRIIb by 2.3 fold compared with IgG1; the combination of P238 and L328E similarly improved Fc binding to FcγRIIb by 4.8 fold, see page 273, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.    
Regarding Fc variant having various substitutions, deletions, additions or a combination thereof at the recited positions in claims 52, 55, 57, 58, 59. 65, mere listing of amino acid positions, does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to that particular species; In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted).  
In this case, mere listing of amino acids at various positions in the human Fc of IgG1 does not reasonable lead one skill in the art to an antigen-binding molecule having which particular combination of mutations, e.g., substitutions, deletion, additions or a combination thereof in the human Fc variant that has the particular activity, i.e., ability of the second antigen-binding molecule to form a heterocomplex with two molecules of any FcRn and one molecule of any activating FcγR, e.g., any Fc FcγRIa, FcγRIIa(R), FcγRIIa(H), FcγRIIIa(V), or FcγRIIIIa(F) because of the lack of specific guidance. 
In light of the number of representative number of species provided and in light of the unpredictable arts and the lack of structural features common to the members of the genus, one skilled in the art cannot predict what structure is share by members of the genus for the claimed method.   Thus one skilled in the art would recognize that applicants were not in possession of the broad genus at the time the application was filed.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a method for improving pharmacokinetics of an antibody as set forth in claims 49. 53, 54, 56, 60 and 66, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Conclusion
The closest prior arts are Igawa et al (US20110111406, filed April 10, 2009; PTO 892) and Lazar et al (US20090053240, published February 2009; PTO 892).  Igawa teaches a method of identifying an antibody whose antigen-binding activity varies depending on pH and an Fc region that has FcRn-binding activity at neutral pH.  However, Igawa does not teach FcRn-binding activity at pH 7.0, and producing a second antigen-binding molecule that has mutation in the Fc region that form a heterocomplex with two molecules of FcRn and one molecule of activating Fcγ receptor at pH 7.4 is reduced compared to the parent antibody and conducting one or more assays to confirm the modified antibody (second antigen-binding molecule) that has increased plasma retention and/or decreased plasma clearance compared to the parent antibody (instant first antigen-binding molecule). 

Claims 49. 53, 54, 56, 60 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuong Huynh, Ph.D. whose telephone number is (571) 272-0846.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 6:30 p.m. and alternate Friday from 9: 00 a.m. to 5:30 p.m.   A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181.   The IFW official Fax number is (571) 273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644